Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 1 of 13




                       Exhibit F




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 2 of 13

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 216

1      ** HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER **
2
3                      UNITED STATES DISTRICT COURT
4               FOR THE NORTHERN DISTRICT OF CALIFORNIA
5                              OAKLAND DIVISION
6
7      ________________________________
                                                 )
8                                                )
       IN RE APPLE iPHONE TRUST                  )Civil Action No.
9      LITIGATION                                )4:11-cv-06715YGR
                                                 )
10                                               )
11
12
13                     ZOOM VIDEOTAPED DEPOSITION OF
14                      MATTHEW FISCHER, VOLUME II
15                          Hillsboro, California
16                       Thursday, January 7, 2021
17
18
19
20
21
22
23
       Reported by:
24     LORI M. BARKLEY, CSR No. 6426
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 3 of 13

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 217

1                      UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                              OAKLAND DIVISION
4
5
       ________________________________
6                                                )
                                                 )
7      IN RE APPLE iPHONE TRUST                  )Civil Action No.
       LITIGATION                                )4:11-cv-06715YGR
8                                                )
                                                 )
9
10
11                 Zoom Videotaped deposition of MATTHEW
12     FISCHER, Volume II, taken on behalf Plaintiff, at
13     Hillsboro, California, beginning at 8:38 a.m., and
14     ending at 2:42 p.m., on Thursday, January 7, 2021,
15     before LORI M. BARKLEY, Certified Shorthand Reporter
16     No. 6426.
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 4 of 13

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 218

1      APPEARANCES:
2
3      For Plaintiff Epic Games, Inc.:
4          CRAVATH SWAINE & MOORE
5          BY:     JOHN I. KARIN
6          BY:     LAUREN KLOSS
7          Attorneys at Law
8          825 Eighth Avenue, Suite 4043B
9          New York, New York 10019
10         jkarin@cravath.com
11         lkloss@cravath.com
12
13     For Apple and the Witness:
14         GIBSON DUNN & CRUTCHER LLP
15         BY:     CYNTHIA RICHMAN
16         BY:     DANA LI
17         Attorneys at Law
18         1881 Page Mill Road
19         Palo Alto, California 94304
20         crichman@gibsondunn.com
21         dli2@gibsondunn.com
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 5 of 13

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 219

1      APPEARANCES (CONTINUED):
2
3      For Consumer Class Plaintiffs
4          WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5          BY:    MARK RIFKIN
6          BY:    KATE MCGUIRE
7          BY:    JENNY Y. DUPONT
8          Attorneys at Law
9          270 Madison Avenue, 10th Floor
10         New York, New York 10016
11         (212) 545-4600
12         rifkin@whafh.com
13         dupont@whafh.com
14         kmcguire@whafh.com
15
16     For Developer Plaintiffs in the Cameron Matter:
17         HAGENS BERMAN SOBOL SHAPIRO LLP
18         BY:    ROB LOPEZ
19         Attorney at Law
20         1301 Second Avenue, Suite 2000
21         Seattle, Washington 98101-1214
22         (206) 623-7292
23         robl@hbsslaw.com
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 6 of 13

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 220

1      APPEARANCES (CONTINUED):
2
3      For Apple Inc.:
4          BY:     SCOTT B. MURRAY
5          Attorney at Law
6          1 Infinite Loop
7          Cupertino, California 95014
8          (408) 783-8369
9          scott_murray@apple.com
10
11     For Developer Plaintiffs:
12         SAVERI & SAVERI
13         BY:     TRAVIS L. MANFREDI
14         Attorneys at Law
15         706 Sansome Street
16         San Francisco, California 94111-1731
17         travis.l.manfredi@gmail.com
18
19
20
21     Videographer:          Cyril Suszckiewicz
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 7 of 13

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 285

1           Q.      So Mr. Fischer, you should be able to see
2      and tell us when it's loaded, an analyst report from
3      Goldman Sachs from June of 2013.            Tell us when you
4      have that in front of you?
5           A.      This is Exhibit 0079; is that right?
6           Q.      Correct.   This is exhibit 79 and it should
7      be the Goldman Sachs analyst report.
8                   (Exhibit 79 was marked for identification and
9           is attached hereto.)
10                  THE WITNESS:    Okay.
11     BY MR. RIFKIN:
12          Q.      Okay, have you seen this before?
13          A.      If you can give me just a minute for look
14     through it.
15          Q.      Would it be helpful if I showed you the
16     e-mail from Mr. Schiller to you dated June 20, 2013?
17          A.      Yes, that would be very helpful.
18                  MR. RIFKIN:    Kate, why don't you put up
19     2311.     So this is Exhibit 80 now.
20                  (Exhibit 80 was marked for identification and
21          is attached hereto.)
22                  MS. MCGUIRE:    Sure thing.
23                  (Technology discussion).
24     BY MR. RIFKIN:
25          Q.      Okay.   You see the e-mail -- Exhibit 80 is

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 8 of 13

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 286




5                   Now, does that refresh your recollection
6      that you saw this Goldman Sachs report




                            Do you remember seeing an analyst
11     report that discussed switching costs?
12          A.      No, I do not.
13          Q.      Okay.   Do you know what switching costs are?
14          A.      I think as it relates to this report, I
15     could --      I could venture a guess at what switching
16     costs are.
17          Q.      Okay.   You understand that's the cost a
18     consumer would have to incur to move from an iOS
19     device to another kind of device like for example, an
20     Android device.


22          A.      I don't know what the word "cost" means,
23


25          Q.      So for example -- okay, can you, can you

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 9 of 13

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 287

1      take the -- the native apps that you've downloaded
2      and I don't mean you, I mean can anyone, can a
3      customer, take the native apps that he or she
4      downloaded on to his or her iPhone and migrate them
5      over to Android device and switch from Apple to the
6      Android environment?
7           A.      I believe that there are tools that exist to
8      help customers, you know, migrate their data and --
9      and I don't know if it's apps as well, when switching
10     from, you know, one operating system to another,
11     whether that's, you know, iPhone to Android or vice
12     versa.
13          Q.      Okay.   Now, the Goldman report says the cost
14     of switching platforms is significant and indeed it
15     was not possible to transfer all of our content.
16                  Have you ever tried to do that, to switch
17     data from an Apple device to Android device?
18          A.      I have not tried to do that personally, no.
19          Q.      Okay.   And Goldman Sachs says the explicit
20     switching costs of switch, of our switch totals
21     $79.85 in June of 2013.
22                  Do you -- do you have any basis to know
23     whether that figure is accurate or inaccurate as of
24     June 2013?
25          A.      Should I be switching back to the previous

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 10 of 13

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 288

1      exhibit?      I --
2           Q.      Sure.   If you want to look at Exhibit 79
3      that would be helpful.         And I'm reading from the
4      first page.
5           A.      All right.    So I'm back in Exhibit 79.
6                   Could you repeat your question?
7           Q.      Sure.   And I'm reading from the paragraph
8      under the heading Implications.            Goldman Sachs says
9      that (as read):
10                     The explicit switching costs of
11                  our switch total $79.85.
12                  And I'm asking you if you have any basis to
13     know whether that was accurate or not as of June
14     2013?
15          A.      I don't know.     I wasn't involved in the
16     creation of this report.
17          Q.      Okay.   Well, have you ever seen any -- any
18     measure or estimate of switching costs from -- from
19     an Apple device to Android device, other than that?
20          A.      I don't -- I don't recall seeing anything
21     like this.      I mean, this is quite an old report and I
22     believe that there have been quite a few developments
23     since 2013 to make it easier for customers to switch
24     from, as I mentioned, one operating system to
25     another.

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 11 of 13

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 289

1                   But as I said, that's not something that
2      I've personally done myself.
3           Q.      Is that part of your responsibility to drive
4      top line growth, to be aware of the ease with which
5      customers can switch from one device, an Apple
6      device, to an Android device?




12          Q.      Okay.   And do you know what the switching
13     cost is today, do you have any estimate of what the
14     switching cost is today?
15          A.      I don't know how it's possible to determine
16     a definitive switching cost.           It probably depends on
17     the -- on the actual user.          The customer, and what
18     type of apps they have on their phone that they want
19     to switch over.
20          Q.      So when you said that there have been some
21     recent developments that make it easier, to the best
22     of your knowledge what -- what developments were you
23     thinking of that make it easier for a customer to
24     switch now from an Apple device to Android device?
25          A.      I remember seeing some apps over the past

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 12 of 13

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 290

1      several years that focused on helping customers, in
2      this case that are on -- new customers to iOS, to
3      migrate their data over from their Android phone.
4                   I don't recall the names of the apps
5      specifically, but I recall seeing -- seeing, you
6      know, one or two apps like that over the past several
7      years.
8           Q.      Okay.   But you don't recall any of them as
9      you sit here today?
10          A.      I don't -- I don't remember the names, and
11     again, that's personally not something that I've
12     done.
13          Q.      Okay.
14                  MR. RIFKIN:     Kate, let's pull up another
15     document, 09708562.
16          Q.      Mr. Fischer, just let us know when it's
17     loaded on to your system.
18          A.      Okay.
19                  (Exhibit 81 was marked for identification and
20          is attached hereto.)
21                  (Technology discussion.)
22     BY MR. RIFKIN:
23          Q.      Mr. Fischer, if you could let us know when
24     you have that up.
25          A.      Is this Exhibit 81?

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-16 Filed 01/25/21 Page 13 of 13
